DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-13, 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: the original disclosure teaches a “common outer leg” 63, as shown in figure 4, and recited in the original specification and claims. Claim 1 has been amended to recite “a common outer leg” and that each of the first and second U-shaped receptacles comprises “an outer leg, and a web interconnecting the inner and outer legs.”  So, the claim now requires, “a common outer leg” and two “outer legs.” 
The original disclosure, however, does not provide support for their being “a common outer leg” as well as the recited two “outer legs.”  The original disclosure only provides support for a single “common outer leg” 63. 
The amended claim also recites, “each of the first and second U-shaped receptacles has an inner leg, an outer leg, and a web interconnecting the inner and outer legs.”  This cited passage requires that each of the two receptacles has a web.  But the original disclosure only has support for a single web 64 (as shown in figure 4).  The original disclosure does not provide support for a total of two webs, as required by the now amended claim.    
 Further, the applicant does not call out where support may be found for the new limitations.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-13, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 1: as discussed above, the amended claim now recites a “common outer leg” 63 and two “outer legs.”  The specification and the figures only recite and show a single “common outer leg” 63 so it is unclear what the applicant considers to be their invention.   
Similarly, as discussed above, the amended claim now requires a total of two webs.  However, the applicant’s disclosure (e.g. figure 4) only recites or shows a single web 64.  
Because the claim and the disclosure conflict, it is not clear what the applicant considers to be their invention.
	

	Regarding claim 11: the phrase, “which are designed to be shorter…” is narrative and must be corrected.
 Allowable Subject Matter
The examiner acknowledges that DE 10 2004010 237 (‘237), and the prior art of record, do not disclose all of the limitations of amended claim 1.  Specifically, ‘237 does not disclose a common outer leg and wherein “each of the first and second U-shaped receptacles has an inner leg, an outer leg, and a web interconnecting the inner and outer legs.” 
However, the examiner is declining to indicate the claims as allowable.  For the reasons discussed in the above §112 rejections, the examiner believes that the defining features of claim 1 will likely have to be amended, which will greatly affect the application of the prior art.  
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are moot in light of the above rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733